Appeal from an order of the Supreme Court, Niagara County (Norman E(. Joslin, J.H.O.), entered December 17, 2002. The order granted plaintiffs motion to the extent of providing that plaintiff may take judgment against defendants Black Creek Integrated Systems Corp. and North American Specialty Insurance Co. in the amount of $123,009.60, plus interest, costs and disbursements.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Loafin’ Tree Rest, v Pardi [appeal No. 1], 162 AD2d 985 [1990]). Present—Green, J.P., Pine, Scudder, Martoche and Hayes, JJ.